                  ATTACHMENT A
LR 81(a)(1) - COPIES OF ALL PROCESS, PLEADINGS
    AND ORDERS FILED IN THE STATE CASE




 Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 1 of 22
 PETITION AND ORIGINAL NOTICE
       FILED APRIL 16, 2019




Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 2 of 22
           E-FILED 2019 APR 16 10:37 AM BLACKHAWK - CLERK OF DISTRICT COURT




             IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY
 Ian Buck, Individually; Jonas Buck,        )
 Individually; Amy Buck, Individually; Eric )
 Buck, Individually; and Amy Buck and       ) LAW NO.
 Eric Buck as Parents and Next Friends of   )
 M.B., a Minor,                             )
                                            )
         Plaintiffs,                        )
                                            )
 vs.                                        ) ORIGINAL NOTICE
                                            )
 John Baus; Schneider National Carriers,    )
 Inc.; Schneider National Bulk Carriers,    )
 Inc.; Schneider National, Inc.; and USAA   )
 Casualty Insurance Company,                )
                                            )
         Defendants.

       TO THE ABOVE NAMED DEFENDANTS:

You are hereby notified that there is now on file in the office of the clerk of the above court a
petition in the above-entitled action, a copy of which petition is attached hereto. THIS CASE
HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING. Therefore, unless
the attached Petition and Original Notice contains a hearing date for your appearance, or unless
you obtain an exemption for the court, you must file your Appearance and Answer
electronically.     You must register through the Iowa Judicial Branch website at
http://www.iowacourts.state.ia.us/Efile and obtain a log in and password for the purposes of
filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO
THE IOWA COURT RULES CHAPTER 16 PERTAINING TO THE USE OF THE
ELECTRONIC                DOCUMENT      MANAGEMENT       SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS,
REFER TO DIVISION VI OF IOWA COURTS RULES CHAPTER 16:
http://www.iowacourts.state.ia.us/Efile

You are hereby notified that there is now on file in the office of the clerk of the above court a
petition in the above-entitled action, a copy of which petition is attached hereto. THIS CASE
IS FILED IN AN ELECTRONIC FILING COUNTY. The Plaintiff’s attorney is Pressley
Henningsen whose address is Suite 1140, 425 Second Street SE, Cedar Rapids, Iowa, 52401
(319) 365-9200.

You are further notified that unless, within 20 days after service of this original notice upon
you, you serve, and within a reasonable time thereafter e-file a motion or answer, in the Iowa




        Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 3 of 22
           E-FILED 2019 APR 16 10:37 AM BLACKHAWK - CLERK OF DISTRICT COURT




District Court for Black Hawk County, at the courthouse in Waterloo, Iowa, judgment by
default will be rendered against you for the relief demanded in the petition.

If you need assistance to participate in court due to a disability, call the disability coordinator
at (319) 833-3332. Persons who are hearing or speech impaired may call Relay Iowa TTY
(1-800-735-2942). Disability coordinators cannot provide legal advice.


(SEAL)


                                               CLERK OF THE ABOVE COURT

NOTE: The attorney who is expected to represent the defendant should be promptly advised
by defendants of the service of this notice.




                                                  2

         Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 4 of 22
              E-FILED 2019 APR 17 9:48 AM BLACKHAWK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV137250
                                                                             County     BlackHawk
Case Title    I BUCK ETAL VS J BAUS ETAL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    04/17/2019 09:48:06 AM




District Clerk of BlackHawk                  County

/s/ Jessica Graham



       Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 5 of 22
            E-FILED 2019 APR 16 10:37 AM BLACKHAWK - CLERK OF DISTRICT COURT




             IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY
 Ian Buck, Individually; Jonas Buck,        )
 Individually; Amy Buck, Individually; Eric )
 Buck, Individually; and Amy Buck and       ) LAW NO.
 Eric Buck as Parents and Next Friends of   )
 M.B., a Minor,                             )
                                            )
         Plaintiffs,                        )
                                            )
 vs.                                        ) PETITION AT LAW AND JURY
                                            ) DEMAND
 John Baus; Schneider National Carriers,    )
 Inc.; Schneider National Bulk Carriers,    )
 Inc.; Schneider National, Inc.; and USAA   )
 Casualty Insurance Company,                )
                                            )
         Defendants.

       PLAINTIFFS, in support of their cause of action against Defendants state as follows:

                                  COMMON ALLEGATIONS

       1.      Plaintiff Ian Buck was at all times relevant hereto a resident of Saint Paul, Ramsey

County, Minnesota.

       2.      Plaintiff Jonas Buck was at all times relevant hereto a resident of Saint Paul,

Ramsey County, Minnesota.

       3.      Plaintiff Amy Buck was at all times relevant hereto a resident of Saint Paul, Ramsey

County, Minnesota.

       4.      Plaintiff Eric Buck was at all times relevant hereto a resident of Saint Paul, Ramsey

County, Minnesota.

       5.      Plaintiff M.B., a Minor, was at all times relevant hereto a resident of Saint Paul,

Ramsey County, Minnesota.

       6.      Plaintiffs Amy Buck and Eric Buck are the parents of the minor Plaintiff M.B.

       7.      Defendant John Baus was at all times material hereto a resident of Milwaukee,




       Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 6 of 22
              E-FILED 2019 APR 16 10:37 AM BLACKHAWK - CLERK OF DISTRICT COURT




Milwaukee County, Wisconsin.

       8.        Defendant Schneider National Carriers, Inc. was at all times material hereto a

foreign for-profit corporation with its primary place of business in the state of Wisconsin and doing

business in the state of Indiana, Oklahoma, and/or Iowa.

       9.        Defendant Schneider National Bulk Carriers, Inc. was at all times material hereto a

foreign for-profit corporation with its primary place of business in the state of Wisconsin and doing

business in the state of Indiana, Oklahoma, and/or Iowa.

       10.       Defendant Schneider National, Inc. was at all times material hereto a foreign for-

profit corporation with its primary place of business in the state of Wisconsin and doing business in

the state of Indiana, Oklahoma, and/or Iowa.

       11.       Defendant USAA Casualty Insurance Company was at all times material hereto an

insurance company doing business in the state of Minnesota.

       12.       At all times material hereto, upon information and belief, Defendant John Baus was

an employee of Defendant(s) Schneider National Carriers, Inc.; Schneider National Bulk Carriers,

Inc.; and/or Schneider National, Inc. (herein after collectively referred to as “Schneider National

Carriers”).

       13.       At all times material hereto, upon information and belief, Defendant John Baus was

an agent of Defendant Schneider National Carriers.

       14.       At all times material hereto, Schneider National Carriers was the owner of a 2018

Freightliner Model TT bearing Indiana license plate number 2512777.

       15.       At all times material hereto, Schneider National Carriers was the owner of a trailer

bearing Oklahoma license plate number 3474GU.

       16.       At all times material hereto, Defendant John Baus was operating the aforementioned



                                                   2

        Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 7 of 22
              E-FILED 2019 APR 16 10:37 AM BLACKHAWK - CLERK OF DISTRICT COURT




semi-truck and trailer with the knowledge and consent of the owner, Defendant Schneider National

Carriers.

        17.       On or about December 29, 2017, Defendant John Baus was traveling westbound on

Interstate 380 near mile marker 67 in Black Hawk County, Iowa.

        18.       At the same time, Ian Buck was the operator of a vehicle that was also westbound

and located in front of the tractor-trailer being operated by John Baus.

        19.       Defendant John Baus drove into the vehicle being operated by Plaintiff Ian Buck.

        20.       Plaintiffs Jonas Buck, Amy Buck, and M.B. were passengers in the vehicle operated

by Plaintiff Ian Buck.

        21.       Plaintiffs Ian Buck, Jonas Buck, Amy Buck, and M.B. suffered injuries and

damages in the collision.

        22.       The amount in controversy exceeds jurisdictional minimums.

                            DIVISION ONE – DEFENDANT JOHN BAUS

                                          Count I – Negligence

        23.       Plaintiffs replead Paragraphs 1 through 22 as if fully set forth herein.

        24.       Defendant John Baus’ was negligent and his negligence was a cause of the collision

which injured Plaintiffs.

        25.       Defendant John Baus was generally negligent and specifically negligent in the

operation of said vehicle, including but not limited to the following particulars:

              a. Failing to keep a proper lookout;
              b. Failing to maintain control of said vehicle;
              c. Failing to drive at a careful speed in regard to the traffic and existing conditions;
              d. Driving at a speed greater than permitted him to stop within the assured clear
                 distance;
              e. Failing to properly reduce his speed in accordance with the existing conditions;


                                                     3

         Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 8 of 22
              E-FILED 2019 APR 16 10:37 AM BLACKHAWK - CLERK OF DISTRICT COURT




              f. Failing to stop within the assured clear distance;
              g. Failure to comply with Federal Motor carrier Safety Regulations regarding unsafe
                 driving;
              h. Failure to comply with Federal Motor carrier Safety Regulations regarding vehicle
                 maintenance;
              i. Failure to comply with Federal Motor carrier Safety Regulations regarding driver
                 fitness driving; and
              j. Other manners which may become known through the course of discovery.

        26.      As a result of the negligence of Defendant John Baus, Plaintiffs Ian Buck; Jonas

Buck; Amy Buck; and M.B. have suffered and will in the future continue to suffer injuries and

damages, including but not limited to:

              a. Past and future medical expenses;
              b. Past lost wages and/or future loss of earning capacity;
              c. Past and future physical and mental pain and suffering; and
              d. Past and future loss of full mind and body.

        WHEREFORE, Plaintiffs pray for judgment against Defendant John Baus in an amount that

will fully, fairly, and adequately compensate them for their injuries and damages resulting from this

collision, together with interest as provided for by law, the costs of this action, and such other

further relief as just.

                                    Count II – Spousal Consortium

        27.      Plaintiffs replead Paragraphs 1 through 26 as if fully set forth herein.

        28.      As a result of the negligence of Defendant John Baus, Plaintiff Eric Buck has

suffered and will in the future continue to suffer loss of services, companionship, and society of

Plaintiff Amy Buck, his wife.

        WHEREFORE, Plaintiffs pray for judgment against Defendant John Baus in an amount that

will fully, fairly, and adequately compensate them for their injuries and damages resulting from this

collision, together with interest as provided for by law, the costs of this action, and such other

                                                     4

         Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 9 of 22
              E-FILED 2019 APR 16 10:37 AM BLACKHAWK - CLERK OF DISTRICT COURT




further relief as just.

                                   Count III – Parental Consortium

        29.      Plaintiffs replead Paragraphs 1 through 28 as if fully set forth herein.

        30.      As a result of the negligence of Defendant John Baus, Plaintiffs Ian Buck; Jonas

Buck; and M.B. have suffered and will in the future continue to suffer loss of services;

companionship; and society of Plaintiff Amy Buck, their mother.

        WHEREFORE, Plaintiffs pray for judgment against Defendant John Baus in an amount that

will fully, fairly, and adequately compensate them for their injuries and damages resulting from this

collision, together with interest as provided for by law, the costs of this action, and such other

further relief as just.

                                Count IV – Parent-Child Consortium

        31.      Plaintiffs replead Paragraphs 1 through 30 as if fully set forth herein.

        32.      As a result of the negligence of Defendant John Baus, Plaintiffs Amy Buck and Eric

Buck have suffered and will in the future continue to suffer loss of services; companionship; and

society of Plaintiff M.B., their child.

        WHEREFORE, Plaintiffs pray for judgment against Defendant John Baus in an amount that

will fully, fairly, and adequately compensate them for their injuries and damages resulting from this

collision, together with interest as provided for by law, the costs of this action, and such other

further relief as just.

        DIVISION TWO – DEFENDANT SCHNEIDER NATIONAL CARRIERS

                          Count V – Liability of Owner or Lessee of a Vehicle

        33.      Plaintiffs replead Paragraphs 1 through 32 as if fully set forth herein.

        34.      Defendant Schneider National Carriers is liable for the negligence of Defendant



                                                    5

         Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 10 of 22
              E-FILED 2019 APR 16 10:37 AM BLACKHAWK - CLERK OF DISTRICT COURT




John Baus and the resulting damages as set forth in this Petition pursuant to Iowa Code Section

321.493.

        WHEREFORE, Plaintiffs pray for judgment against Defendant Schneider National Carriers

in an amount that will fully, fairly, and adequately compensate them for their injuries and damages

resulting from this collision, together with interest as provided for by law, the costs of this action,

and such other further relief as just.

                  Count VI – Liability for Actions of an Employee and/or Agent

        35.      Plaintiffs replead Paragraphs 1 through 34 as if fully set forth herein.

        36.      Defendant Schneider National Carriers is liable for the negligence of Defendant

John Baus and the resulting damages as set forth in this Petition pursuant to the common law of

respondeat superior.

        37.      Defendant Schneider National Carriers is liable for the negligence of Defendant

John Baus and the resulting damages as set forth in this Petition due to Defendant Schneider

National Carriers’ principal-agent relationship with Defendant John Baus.

        WHEREFORE, Plaintiffs pray for judgment against Defendant Schneider National Carriers

in an amount that will fully, fairly, and adequately compensate them for their injuries and damages

resulting from this collision, together with interest as provided for by law, the costs of this action,

and such other further relief as just.

                                         Count VII – Negligence

        38.      Plaintiffs replead Paragraphs 1 through 37 as if fully set forth herein.

        39.      Defendant Schneider National Carriers was generally negligent and specifically

negligent in its relationship with Defendant John Baus and with respect to the semi-tractor trailer

John Baus was operating at the time of the collision at issue in this case, including but not limited to



                                                    6

        Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 11 of 22
              E-FILED 2019 APR 16 10:37 AM BLACKHAWK - CLERK OF DISTRICT COURT




the following particulars:

              a. Failure to hire competent potential drivers;
              b. Failure to choose competent potential drivers to act on its behalf;
              c. Failure to properly train potential drivers;
              d. Failure to supervise the training of potential drivers;
              e. Failure to supervise the actions of drivers under its employ and/or acting on its
                 behalf;
              f. Retention of unfit potential drivers;
              g. Maintenance of agency relationships with unfit drivers;
              h. Entrusting John Baus, who Schneider National Carriers knew or should have known
                 through the exercise of reasonable care, was an inexperienced or incompetent driver;
              i. Failure to comply with Federal Motor Carrier Safety Regulations regarding unsafe
                 driving;
              j. Failure to comply with Federal Motor Carrier Safety Regulations regarding vehicle
                 maintenance;
              k. Failure to comply with Federal Motor Carrier Safety Regulations regarding driver
                 fitness; and
              l. Other manners which may become known through the course of discovery.

        40.       Defendant Schneider National Carriers’ negligence was a cause of the collision in

which Plaintiffs were injured.

        41.       As a result of the negligence of Defendant Schneider National Carriers, Plaintiffs

Ian Buck; Jonas Buck; Amy Buck, and M.B. have suffered and will in the future continue to suffer

injuries and damages, including but not limited to:

              a. Past and future medical expenses;
              b. Past lost wages and/or future loss of earning capacity;
              c. Past and future physical and mental pain and suffering; and
              d. Past and future loss of full mind and body.

        WHEREFORE, Plaintiffs pray for judgment against Defendant Schneider National Carriers

in an amount that will fully, fairly, and adequately compensate them for their injuries and damages

resulting from this collision, together with interest as provided for by law, the costs of this action,
                                                     7

        Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 12 of 22
              E-FILED 2019 APR 16 10:37 AM BLACKHAWK - CLERK OF DISTRICT COURT




and such other further relief as just.

                                  Count VIII – Spousal Consortium

        42.      Plaintiffs replead Paragraphs 1 through 41 as if fully set forth herein.

        43.      As a result of the negligence of Defendant Schneider National Carriers, Plaintiff Eric

Buck has suffered and will in the future continue to suffer loss of services, companionship, and

society of Plaintiff Amy Buck, his wife.

        WHEREFORE, Plaintiffs pray for judgment against Defendant Schneider National Carriers

in an amount that will fully, fairly, and adequately compensate them for their injuries and damages

resulting from this collision, together with interest as provided for by law, the costs of this action,

and such other further relief as just.

                                  Count IX – Parental Consortium

        44.      Plaintiffs replead Paragraphs 1 through 43 as if fully set forth herein.

        45.      As a result of the negligence of Defendant Schneider national Carriers, Plaintiffs Ian

Buck; Jonas Buck; and M.B. have suffered and will in the future continue to suffer loss of services;

companionship; and society of Plaintiff Amy Buck, their mother.

        WHEREFORE, Plaintiffs pray for judgment against Defendant Schneider National Carriers

in an amount that will fully, fairly, and adequately compensate them for their injuries and damages

resulting from this collision, together with interest as provided for by law, the costs of this action,

and such other further relief as just.

                                 Count X– Parent-Child Consortium

        46.      Plaintiffs replead Paragraphs 1 through 45 as if fully set forth herein.

        47.      As a result of the negligence of Defendant Schneider National Carriers, Plaintiffs

Amy Buck and Eric Buck have suffered and will in the future continue to suffer loss of services;



                                                    8

        Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 13 of 22
              E-FILED 2019 APR 16 10:37 AM BLACKHAWK - CLERK OF DISTRICT COURT




companionship; and society of M.B., their child.

        WHEREFORE, Plaintiffs pray for judgment against Defendant Schneider National Carriers

in an amount that will fully, fairly, and adequately compensate them for their injuries and damages

resulting from this collision, together with interest as provided for by law, the costs of this action,

and such other further relief as just.

               DIVISION THREE – USAA CASUALTY INSURANCE COMPANY

                 Count XI – Underinsured and/or Uninsured Motorist Coverage

        48.      Plaintiffs replead Paragraphs 1 through 47 as if fully set forth herein.

        49.      Plaintiff Amy Buck entered into a contract of insurance with Defendant USAA

Casualty Insurance Company, which policy included underinsured and uninsured motorist

coverage.

        50.      Upon information and belief, Defendants John Baus and Schneider National

Carriers do not have assets or insurance sufficient to adequately compensate Plaintiffs.

        WHEREFORE, Plaintiffs pray for judgment against Defendant USAA Casualty Insurance

Company in an amount that will fully, fairly, and adequately compensate them for their injuries and

damages resulting from this collision, together with interest as provided for by law, the costs of this

action, and such other further relief as just.

                                           JURY DEMAND

        Plaintiffs request a jury trial on all issues triable to a jury.




                                                      9

        Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 14 of 22
           E-FILED 2019 APR 16 10:37 AM BLACKHAWK - CLERK OF DISTRICT COURT




                                 /s/ Pressley Henningsen
                                 PRESSLEY HENNINGSEN AT0003402
                                 /s/ Tim Semelroth
                                 TIM SEMELROTH                AT0007057
                                 /s/ Benjamin Long
                                 BENJAMIN LONG                AT0010155
                                 /s/ Brian Ivers
                                 BRIAN IVERS                  AT0003781
                                 RSH LEGAL, P.C.
                                 425 Second Street SE, Suite 1140
                                 Cedar Rapids, IA 52401
                                         Phone: (319) 365-9200
                                         Fax: (319) 365-1114
                                 phenningsen@fightingforfairness.com
                                 tsemelroth@fightingforfairness.com
                                 blong@fightingforfairness.com
                                 bivers@fightingforfairness.com
                                 ATTORNEYS FOR PLAINTIFFS
Original filed.




                                          10

        Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 15 of 22
    DISMISSAL WITHOUT PREJUDICE
           FILED JUNE 3, 2019




Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 16 of 22
            E-FILED 2019 JUN 03 9:47 AM BLACKHAWK - CLERK OF DISTRICT COURT




             IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY
 Ian Buck, Individually; Jonas Buck,        )
 Individually; Amy Buck, Individually; Eric )
 Buck, Individually; and Amy Buck and       ) LAW NO. LACV137250
 Eric Buck as Parents and Next Friends of   )
 M.B., a Minor,                             )
                                            )
         Plaintiffs,                        )
                                            ) DISMISSAL WITHOUT PREJUDICE
 vs.                                        )
                                            ) (Schneider National Bulk Carriers, Inc.;
 John Baus; Schneider National Carriers,    ) Schneider National, Inc.; and USAA
 Inc.; Schneider National Bulk Carriers,    ) Casualty Insurance Company only)
 Inc.; Schneider National, Inc.; and USAA   )
 Casualty Insurance Company,                )
                                            )
         Defendants.

       Plaintiffs, by and through undersigned counsel, hereby dismiss without prejudice all claims

against Defendants Schneider National Bulk Carriers, Inc.; Schneider National, Inc.; and USAA

Casualty Insurance Company only.


                                      /s/ Tim Semelroth
                                      TIM SEMELROTH                AT0007057
                                      RSH LEGAL, P.C.
                                      425 Second Street SE, Suite 1140
                                      Cedar Rapids, IA 52401
                                              Phone: (319) 365-9200
                                              Fax: (319) 365-1114
                                      tsemelroth@fightingforfairness.com
                                      ATTORNEY FOR PLAINTIFFS

Original filed.




        Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 17 of 22
          ACCEPTANCE OF SERVICE
             FILED JUNE 11, 2019




Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 18 of 22
   E-FILED 2019 JUN 11 3:50 PM BLACKHAWK - CLERK OF DISTRICT COURT




Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 19 of 22
                    APPEARANCE
                 FILED JUNE 27, 2019




Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 20 of 22
           E-FILED 2019 JUN 27 3:21 PM BLACKHAWK - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY
                                       )
IAN BUCK, INDIVIDUALLY; JONAS          )       Law No. LACV137250
BUCK, INDIVIDUALLY; AMY BUCK,          )
INDIVIDUALLY; ERIC BUCK,               )
INDIVIDUALLY; AND AMY BUCK AND )
ERIC BUCK AS PARENTS AND NEXT          )
FRIENDS OF M.B., A MINOR,              )
                                       )
   Plaintiff,                          )
                                       )          APPEARANCE
v.                                     )
                                       )
JOHN BAUS; SCHNEIDER NATIONAL
                                       )
CARRIERS, INC.,
                                       )
   Defendants.                         )
                                       )
                                       )
                                       )
                                       )

       COMES NOW Dennis Ogden and respectfully enters an appearance on behalf of

Defendants, John Baus and Schneider National Carriers, Inc.


                                        BRICK GENTRY, P.C.

                                        By: /s/ Dennis P. Ogden__________________
                                        Dennis P. Ogden           AT0005838
                                        6701 Westown Pkwy, Ste. 100
                                        West Des Moines, IA 50266
                                        Telephone: (515) 271-5912
                                        Facsimile: (515) 274-1488
                                        E-mail: dennis.ogden@brickgentrylaw.com
                                        ATTORNEYS FOR DEFENDANTS




                                   -1-
       Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 21 of 22
                 E-FILED 2019 JUN 27 3:21 PM BLACKHAWK - CLERK OF DISTRICT COURT




                       PROOF OF SERVICE
The undersigned certifies that the foregoing instrument was
served upon the parties to this action by serving a copy upon each
of the attorneys listed below on June 27, 2019, by
     U.S. Mail                          EDMS

     Hand Delivered                     Electronic Mail

     FedEx/ Overnight Carrier           Other


Pressley Henningsen
Tim Semelroth
Benjamin Long
Brian Ivers
RSH LEGAL, P.C.
425 Second Street SE, Suite 1140
Cedar Rapids, IA 52401
Phone: (319) 365-9200
Fax: (319) 365-1114
Email: phenningsen@fightingforfairness.com
Email: tsemelroth@fightingforfairness.com
Email: blong@fightingforfairness.com
Email: bivers@fightingforfairness.com
ATTORNEYS FOR PLAINTIFFS

Signature:    /s/ Dennis P. Ogden




                                      -2-
          Case 6:19-cv-02042-KEM Document 1-2 Filed 06/27/19 Page 22 of 22
